Citation Nr: 1825953	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  10-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to accrued benefits  based on compensation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  The Veteran died in November 2008.  The appellant is the Veteran's adult son.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 decision in which the RO (hereinafter agency of original jurisdiction (AOJ)), inter alia, denied the appellant's claim for accrued benefits.  In October 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In September 2010, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In April 2011, the Board denied claims for Dependency and Indemnity Compensation (DIC) benefits, based on service connection for the cause of the Veteran's death; DIC benefits, pursuant to the provisions of 38 U.S.C. § 1318; and death pension benefits.  Also in April 2011, the Board remanded the matter of the appellant's entitlement to accrued benefits to the AOJ, for further action, to include additional development of the evidence.  After completing further action, the AOJ continued to deny the claim (as reflected in a December 2011 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration. 

In July 2012, the undersigned Veterans Law Judge granted the appellant's motion for advancement on the Board's document, pursuant to 38 C.F.R. § 20.900(c) (2017) and 38 U.S.C. § 7107(a)(2) (2002).

In August 2012, the Board denied the appellant's claim of entitlement to accrued benefits.  The appellant appealed the August 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court issued a Memorandum Decision in which the Court affirmed the Board's determination that the appellant was not entitled to further reimbursement of claimed burial expenses, but vacated the Board's decision regarding reimbursement of certain expenses of the Veteran's last sickness, and remanded this matter to the Board for further action consistent with the Court's decision. 

In December 2014, the Board again remanded this claim to the AOJ, for further action, to include additional development of the evidence.   After accomplishing further action, in a January 2017 decision, the AOJ awarded the appellant $490.00 in accrued benefits, based on a determination that the Veteran was entitled to a higher pension rate prior to his death.  As the award of $490.00 does not represent a full grant of the benefit sought by the appellant, the claim remains on appeal and the issue on appeal has been characterized accordingly above.

As a final preliminary matter, the Board notes that the June 2017 SOC states that the appellant's claims for an increased rating for posttraumatic stress disorder (PTSD) and a total disability rating due to individual umemployability (TDIU) will be addressed under a separate cover by the RO of jurisdiction.  The Board does not have jurisdiction over these claims and they are referred to the AOJ.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All such records have been reviewed.

For reasons expressed below, this matter is, again, being remanded to the AOJ.  VA will notify the appellant when further action, on his part, is required.




REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board remanded the claim for accrued benefits in September 2014, inter alia, for the AOJ to send to the appellant a letter asking the appellant to provide any proof that he actually made cash payments to his mother for caring for the Veteran prior to his death or any skilled nursing notes from October 2007 to September 2008, in light of the Court's March 2014 Memorandum Decision.

On remand, the AOJ completed no development related to the claim for accrued benefits, to include sending the appellant a letter requesting evidence related to the purported cash payments made by the appellant to his mother.

As the appellant's claim hinges, at least in part, on whether he actually made payments related to the Veteran's last sickness, such records are highly relevant.  In light to the AOJ's failure to send the Veteran a letter seeking such evidence-as was expressly requested in the September 2014 Board remand-another remand is required to ensure substantial compliance with the September 2014 remand directives.  See Stegall, supra.

The Board also notes that the January 2017 decision that granted $490.00 in accrued benefits was based on the determination that the Veteran was entitled to a higher pension rate prior to his death.  The June 2017 SOC (which was not an SSOC, despite the fact that the complete benefit sought on appeal was not granted) also only adjudicated the appellant's claim for accrued benefits on a pension basis-whether there were any unpaid pension benefits due at the time of the Veteran's death.  However, no adjudication has considered whether the appellant is entitled to accrued benefits  based on a compensation-whether there were any unpaid compensation benefits due at the time of the Veteran's death.  Notably, the June 2017 acknowledges that the Veteran had claim for a higher  for PTSD and for a TDIU pending at the time of his death.  Accordingly, readjudication of the claim for accrued benefits must consider whether accrued benefits on a compensation basis are warranted.

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the appellant another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records and/or employment records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance. Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted prior to adjudicating the remaining claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant a letter requesting that he  provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record. 

Ask the appellant to provide reliable evidence that he actually made cash payments to his mother which could include his bank statements of withdrawal of cash funds, his mother's bank statements of cash deposits and/or an affidavit from his mother regarding the hiring arrangement between herself and the appellant. Additionally, request that the appellant submit, or seek VA assistance in associating with the claims file, complete skilled nursing notes for the time period from October 2007 to September 2008.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the appellant responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the appellant and his agent of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

4.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, aadjudicate the claim for accrued benefits, based on compensation, in light of all pertinent evidence and legal authority. 

The AOJ is directed to consider the claim for accrued benefits on the basis of unpaid compensation benefits due at the time of the Veteran's death.  In this regard, it is noted that the Veteran had claims for a higher d rating for PTSD and a TDIU pending at the time of his death.

5.  If the claim for accrued benefits, based on compensation, is denied, is not granted in full, furnish to the appellant an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

